Mr. Justice McSurely delivered the opinion of the court. 3. Appeal and error, § 1021*—when objection to amount of judgment not presented for review. The objection that the judgment exceeds the amount named in the summons cannot be raised if the abstract of the summons does not show the amount claimed, and the judgment is not in excess of the amount claimed in the statement of claim. 4. Appeal and error, § 806*—presumption when exhibits not included in bill of exceptions. When the bill of exceptions does not include all the exhibits at the trial, the sufficiency of the missing documents to justify the finding of the trial court will be presumed.